.   . .   1




                              THEATTORNEYGXNERAL
                                       OF TEXAS
                                           AUSTIN.       -l%Z’&AS      78711




                                                     November        29, 1974


              The Honorable    Jess M. Irwin,     Jr.                   Opinion    No.   H-   459
              Commissioner     for Rehabilitation
              Texas Rehabilitation   Commission                         Re:     Article    666b. V. T. C. S. -
              1600 West 38th Street                                             Application    to space
              Austin,  Texas 78731                                              rented for clients    of
                                                                                Texas Rehabilitation
              Dear   Commissioner       Irwin:                                  Commission

                  Article   666b,   Vernon’s     Texas    Civil     Statutes,     as amended,   provides:

                           Section  1. Hereafter    all departments    and agencies
                       of the State Government,     when rental space is needed
                       for carrying   on the essential   functions  of such agencies
                       or departments    of the State Government,      shall submit
                       to the State Board of Control     a request therefor.    giving
                       the type, kind,   and size of building needed,     together
                       with any other necessary      description,   and stating the
                       purpose for which it will be used and the need therefor.

                            Section 2. The State Board of Control,              upon receipt
                       of such request,        and if the money has been made available
                       to pay the rental thereon,         and if, in the discretion      of
                       the Board such space is needed,             shall forthwith   advertise
                       in a newspaper,         which has been regularly       published     and
                       circulated     in the city,    or town, where such rental
                       space is sought, for bids on such rental             space,   for the
                       uses indicated       and for a period     of not to exceed four
                       years.      All such leases      shall be contingent     upon the
                       availability     of funds to cover the terms of the lease.           It
                       is further provided        that monthly     rentals may be paid
                       in advance when required            by the lease agreement       and
                       mutually     agreed     upon by the lessor     and the lessee.     After
                        such bids have been received           by the State Board of
                       Control at its princ,ipal       office in Austin,     Texas,   and pub-
                       licly opened,        the award for such rental contract         will be




                                                         p. 2108
                                                                            A   .




The Honorable    Jess   M.   Irwin,   Jr.,   page   2   (H-459)




       made to the lowest and best bidder,        and upon such
       other terms as may be agreed upon.           The terms of
       the contract,    together   with the notice of the award
       of the State Board of Control will be submitted to
       the Attorney   General    of Texas,   who will cause to
       be prepared    and executed in accordance       with the
       terms of the agreement,        such contract  in quadrup-
       licate;  one of which will be kept by each party there-
       to, one by the State Board of Control,        and one by
       the Attorney    General   of Texas.    The parties   to such
       contract will be the department       or agency of the
       government    using the space as lessee and the party
       renting   the space as lessor.

            Section 3. Within thirty       days after the effective
       date of this Act, all departments         and agencies   of the
       State Government       at this time leasing    or renting space
       from any person,       firm,   or corporation    whomsoever,
       will cause to be prepared        and delivered    to the State
       Board of Control in Austin,        Texas,    a copy of any
       written    rental or lease agreement        now in force and
       current,     or any statement    of any oral understanding
       upon which any lease or rental public funds are
       being expended,      if such action has not already      been
       taken.

             Section 4. Should any rental or lease agreement
        be sought by any agency or department            of the State
        Government,       involving    an expenditure   of less than
        One Hundred Dollars          ($100) per annum or any rental
        or lease agreement         be sought involving   a rental
        period of not exceeding         four (4) mon,ths and involving
        a total expenditure        of Two Hundred Dollars        ($200)
        or less,     the Board of Control i,s authorized       to waive
        the requirements        of this Act in the case of leases
        and rentals of space for which paymen,t is to be made
        from the expense fund of either House of the Legis-
        lature,    in which case the leases and rentals          shall be
        subject to applicable        legislative  rules and policies.




                                         p. 2109
The Honorable          Jess   M.   Irwin,    Jr.,     page    3   (H-459)




     You have asked our opinion as to whether         these requirements   apply
to the rental of space to be used by a handicapped         person as part of a
rehabilitation    program   under Chapter 30 of the Texas Education       Code
(Sections    30.01 et seq. ) entitled “Rehabilitation    of Handicapped  and
Disabled”.

   Section         30.42 of the Code.       in detailing      authorized    functions   of the
Commission          for Rehabilitation       includes:

           .   .   . the establishment, supervision,     management,
         and control   of small business     enterprises      to be
         operated  by severely    handicapped      individuals    where
         their operation   will be improved      through the manage-
         ment and supervision      of the agency . . . .
         Education   Code,   5 30.42(5)

    You point        out that often the rental will be for a period              of only one month
but that there       may be circumstances      which would call for              a longer period
of rental.

    The Commission     apparently fears that the delays inherent in following
the procedures  of Article  666b would have an adverse     effect on rehabilitation
and in many cases would result in undue financial     hardship.

    Your specific   question   to us is: “In the rental of space for a client of
the Texas Rehabilitation     Commission,    is it necessary to follow the formal
procedure  established    in Article  666b, Vernons’ Annotated     Civil Statutes?”

      Apparently     there has never been a judicial          construction       of Article   666b.
When we read the entire statute,            as we are required        to do in construing        it,
cf.
-     National   Surety    Corporation    V.  Ladd,   115  S.  W.  2d  600    (Tex.  Sup.   1938).
we conclude that it was the i,ntention          of the Legislature         that the statutory
procedure      for renting property      applies only to rentals        to be occupied by
the agencies      themselves.      We would especially        stress the language of
 section   1 referring     to rental space needed by an agency “for carrying                 on
the essential      functions”   of the government.       It is apparent that the pro-
cedure required        by section 2 is much too cumbersome               to be warranted       for
a short term use.          The execution    of a contract    in writing      prepared     by the
Attorney     General     could well be inconsistent       with such short term use.




                                                    p. 2110
                                                                                           *   ..I




The Honorable     Jess    M.     Irwin,     Jr.,     page    4   (H-459)




    It is our conclusion   therefore,  that the provisions   of Article 666b
apply to the rental of space to be occupied and used by an agency or
department.    It does not apply to short term rentals     of property  by the
Texas Rehabilitation     Commission   on behalf of its clients.

                            SUMMARY

             Article    666b, V. T. C. S., governing  the leasing
        of land for use by a state agency does not apply to
        property     to be leased for use by a client of the
        Texas Rehabilitation      Commission.

                                                     Very    truly     yours,




                                                     Attorney        General    of Texas

APPROVED:




LARRY    F.     ORK,     First    Assistant




DAVID M. KENDALL,                Chairman
Opinion Committee




                                                   p. 2111